







February 3, 2014




Ms. Kelly M. Malson
World Acceptance Corporation
Post Office Box 6429
Greenville, SC  29606




Re: Confidential Severance Agreement and Release of All Claims




Dear Kelly:


As we have discussed, your retirement as Senior Vice President and Chief
Financial Officer of World Acceptance Corporation will be effective on February
3, 2014 (“Termination Date”). You will be paid your current salary through the
Termination Date, less FICA, state, and federal income tax withholding, and
other deductions which are currently being made. You will be paid for unused
vacation. Benefits end as of the end of the month of the Termination Date,
except as provided by COBRA.


1.
Consideration: In return for your agreement to the release provisions of this
letter, World Acceptance will:



a.
All stock options that have vested prior to the Termination Date will be
exercisable for one (1) year from the Termination Date; and



b.
Pay you a lump sum, pro-rated bonus for the Fiscal Year ending March 31, 2014,
less FICA, state, and federal income tax withholding, provided the Company meets
the corporate goals established by the Company’s Board of Directors for any
bonus payments. The prorated bonus, if any, depending on meeting the corporate
goals, will be paid on or before May 31, 2014; and



c.
Allow you to purchase your Company-furnished automobile at World Acceptance’s
calculated value; and



d.
Allow you to keep your Company-furnish cellular telephone and to transfer the
number to you, provided you pay the continuing costs of maintaining cell
telephone service, following your Termination Date



 
2.
Excess Benefits: This Agreement provides benefits in excess of benefits to which
you would be entitled under any other WORLD ACCEPTANCE policies or severance
plans, and these benefits are provided in lieu of any other payments not in
addition to them. The benefits set forth in this Agreement are all the benefits
you will receive as a result of your employment with and separation from WORLD
ACCEPTANCE.



3.
No Representations on Taxes: You agree and acknowledge that WORLD ACCEPTANCE has
made no representations or warranties to you regarding the tax consequences of
any funds received pursuant to this




--------------------------------------------------------------------------------



release. You agree to pay any federal, state, or local taxes for which you may
be personally liable as a result of this settlement.


4.
Payment Schedule: No payments will be made hereunder until the expiration of the
seven (7)-day Revocation Period described in paragraph twenty-six (26), provided
that you have not exercised your right of revocation, as provided in paragraph
twenty-six (26).



5.
Release of All Claims: In return for the foregoing severance pay and except as
stated in this paragraph 5, you do hereby release and forever discharge World
Acceptance Corporation, its predecessors, successors, partners, joint ventures,
affiliates, related corporations or companies, assigns, board members, officers,
employees, agents, servants, insurers, and attorneys (herein “WORLD ACCEPTANCE”
or “COMPANY”), from all manner of actions, causes of action, suits, debts,
accounts, judgments, claims and demands whatsoever, legal, equitable, or
administrative, including all claims for attorneys' fees, and including, but not
limited to, any claim you have made or might have made under any state or
federal law or regulation related to or arising either directly or indirectly
from your relationship with WORLD ACCEPTANCE as an employee as of the date of
this release based on any act or omission of the Company as of the execution of
this agreement. Without limiting the broadness of the foregoing language, you
agree to release WORLD ACCEPTANCE from claims under:



•
local, state, or federal common law, statute, regulation, ordinance, or treaty;

•
Title VII of the Civil Rights Act of 1964;

•
Section 1981 of the Civil Rights Act of 1866;

•
the Age Discrimination in Employment Act of 1967;

•
the Americans with Disabilities Act of 1990;

•
the Employee Retirement Income Security Act of 1974;

•
the Health Insurance Portability and Accountability Act;

•
the Occupational and Safety Health Act;

•
the Fair Labor Standards Act;

•
the Equal Pay Act;

•    the Uniformed Services Employment and Re-employment Act of 1994;
•
Executive Orders 11246 and 11141;

•
the Worker Adjustment and Retraining Notification Act;

•
the Rehabilitation Act of 1973;

•     the Family and Medical Leave Act;
•
the South Carolina Constitution;

•     the South Carolina Human Affairs Law Act;
•     the South Carolina Payment of Wages Act;    
•     the South Carolina Bill of Rights for Handicapped Persons;
•     the South Carolina Workers’ Compensation Law, including Section 41-6-80
and
•     the Sarbanes-Oxley Corporate Reform Act of 2002, 15 U.S.C. 7201, et seq.


Without waiving any prospective or retrospective rights under the Family and
Medical Leave Act ("FMLA"), you admit that you have received from WORLD
ACCEPTANCE all rights and benefits, if any, potentially due to you pursuant to
the FMLA.


You do not release any claim for contribution or indemnification that may arise
from or relate to any claim against You related to any act or omission by You as
an employee of the Company. You do not release any claim based on any rights you
have as a shareholder of the Company.


Further, WORLD ACCEPTANCE hereby releases and forever discharges You from any
and all matters, claims, charges, demands, damages, causes of action, debts,
liabilities, controversies, judgments and suits of every kind and nature
whatsoever, foreseen or unforeseen, known or unknown, which have arisen between
the parties,



--------------------------------------------------------------------------------



up to the execution date of this Agreement by all parties (“Released Claim”).
Should you receive notice of any Released Claim being asserted or attempted
against You by WORLD ACCEPTANCE, then You shall provide written notice to the
then CEO/Chairman of the Board and shall allow WORLD thirty (30) days from the
date of such notice to cure any potential breach of this release provision.


6.
Covenant Not To Sue: You specifically agree not to attempt to institute any
proceedings or pursue any action pursuant to any laws (state, local, or federal)
with any agency or in any jurisdiction (state, local, or federal) based on your
employment with or termination from WORLD ACCEPTANCE, except as required or
protected by law or as excepted from the releases in paragraph 5 above. You
covenant that you shall not, in any way, encourage or assist any person or
entity (including, but not limited to, any past, present or future employee(s)
of WORLD ACCEPTANCE) to take or participate in any such legal or administrative
action against WORLD ACCEPTANCE, except as otherwise required or protected by
law or as excepted from the releases in paragraph 5 above. Nothing in the
Agreement shall be interpreted or applied in a manner that affects or limits
your otherwise lawful ability to bring an administrative charge with the Equal
Employment Opportunity Commission or other appropriate state or local comparable
administrative agency; however, the parties agree that Your releases set forth
in paragraph 5 mean that you are not, and will not, be entitled to any monetary
or other comparable relief on your own behalf. Nothing in this Agreement shall
be interpreted or applied in a manner that affects or limits your ability to
challenge (with a lawsuit or administrative charge) the validity of your release
of WORLD ACCEPTANCE in this Agreement.



7.
Remedies For Your Breach: You agree that should you breach any part of this
Agreement, you will forfeit and repay WORLD ACCEPTANCE for any payment made, or
other consideration offered, pursuant to paragraph 1, and WORLD ACCEPTANCE’S
obligation to make such payments or provide such consideration will be forever
extinguished. In the event a challenge is made to the enforceability of some or
all of the language in this Release, and a suit, demand, or claim is brought by
you against any party released, the released party will be entitled to a set-off
in the full amount of payments made upon this Release in any action brought.



8.
Ongoing Indemnification and Insurance Coverage: Following the Termination Date,
WORLD ACCEPTANCE shall provide You with directors’ and officers’ insurance
coverage to the same extent as provided to other senior executives and directors
of the Company. WORLD ACCEPTANCE shall also indemnify and hold You harmless and
advance litigation expenses to You for acts and omissions in Your capacity as an
officer or employee of the Company commensurate with the terms of such
directors’ and officers’ insurance as may be in effect from time to time for
other senior executives and directors of the Company. All such rights extended
to You in Your capacity as an officer or employee shall continue following the
Termination Date and shall inure to the benefit of Your heirs, executors and
administrators.



9.
Nonadmission: You agree and acknowledge that WORLD ACCEPTANCE does not admit,
but expressly denies, any violation of any statute, regulation, or common law
doctrine concerning your relationship with WORLD ACCEPTANCE and that this
Release is not an admission or indication of any violation.



10.
Nondisclosure of Settlement Terms: You agree that you will not disclose the
terms of paragraph 1.a. and 1.b. of this Agreement to anyone, except those who
need to know of its terms for the purpose of administering the Agreement, or
unless you are compelled to do so by a court of competent jurisdiction.



11.
Continuing Cooperation: You agree to provide continuing cooperation to WORLD
ACCEPTANCE in the defense of any asserted or unasserted claims, charges, or
lawsuits pending against WORLD ACCEPTANCE.




--------------------------------------------------------------------------------



Such cooperation shall include, but not be limited to, providing WORLD
ACCEPTANCE with information, affidavits, deposition testimony, or testimony as a
witness in any forum.


12.
Restrictive Covenants: You agree to respect the confidentiality of WORLD
ACCEPTANCE, its trademarks, trade secrets, and Confidential Information, and not
to use or disclose them to anyone. You agree not to solicit World Acceptance’s
Customers and/or Employees. The following definitions apply:



a.
"Business of the Company" means offering short-term small loans, medium-term
larger loans, related credit insurance products, ancillary products and services
to individuals who have limited access to other sources of credit and offering
income tax preparation services to World Acceptance’s customers and others.

    
b.
“Competing Business” means any individual (including you), corporation, limited
liability company, partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, or other entity, regardless of form, that is
directly engaged, in whole or in relevant part, in any business or enterprise
which is the same as, or substantially the same as, the Business of the Company.



c.
"Confidential Information" means information and the compilation of information
created or gathered by the Company and related to the operation of the Company
that derives economic value, actual or potential, from not being generally known
to or readily available or ascertainable by other persons, companies, and
competitors who can obtain economic value from its disclosure or use and which
the Company endeavors to protect from disclosure or use. Assuming the foregoing
criteria are met, Confidential Information includes, but is not limited to,
information about the Company’s operations, products and services, research and
development of the Company’s products or services, including all Company
processes, the names and other listings of current or prospective Customers and
Vendors (including contact information), proposals made to current or
prospective Customers and Vendors or other information contained in offers or
proposals to such Customers, the terms of any arrangements or agreements with
Customers and Vendors, including the amounts paid for such services or how
pricing was developed by the Company, the implementation of Customer-specific
projects, the identity of Vendors and Vendor pricing information, the
composition or description of future services that are or may be provided by the
Company, the Company’s financial, marketing, and sales information, and
technical expertise and know-how developed by the Company, including the unique
manner in which the Company conducts its business. Confidential Information
shall also include any information disclosed to the Company by a third party
(including, but not limited to, current or prospective Customers) that the
Company is obliged to treat as confidential.



Confidential Information excludes any information or compilation of information
that is defined as a Trade Secret and is separately protectable under the South
Carolina Trade Secrets Act, S.C. Code §39-8-10, et seq., which restricts the
disclosure and use of all information that qualifies as a Trade Secret under the
Act.


Confidential Information also excludes information which:


(1)
Is already known to the disclosed-to party prior to such disclosure, and is not
obtained or derived, directly or indirectly, from the disclosing party;



(2)
Is or becomes known or generally available in the public domain, other than
through the Employee's act or default; or



(3)
Is obtained from a third party lawfully in possession of the information, which
is not subject to any non-disclosure or non-use obligations owed to the
disclosing party or any third party.






--------------------------------------------------------------------------------



d.
"Customers" means those individuals, companies, or government entities for whom
the Company has provided, or does provide, products or services in connection
with the Business of the Company or whom the Company has solicited in connection
with the Business of the Company.



e.
“Material Business Contact” means contact that is intended to establish a new,
or strengthen an existing, business relationship for the Company.



f.
“Vendor” means any individual, company, or government entity that supplies
materials or services to the Company in furtherance of the Business of the
Company.



13.
Current Outside Director Positions: Current outside director positions held by
You do not constitute a breach of this Agreement.



14.
Non-Solicitation of Customers: You agree that while employed by the Company, and
for one (1) year following the termination of your employment, you will not,
either on behalf of yourself or for any Competing Business, directly or
indirectly solicit, divert, or appropriate, or attempt to solicit, divert, or
appropriate any Customer with whom you have had Material Business Contact in the
five (5)-year period preceding the termination of your employment for the
purposes of providing products or services that are the same as or substantially
similar to the Business of the Company.



15.
Non-Solicitation of Employees: You agree that while employed by the Company and
for two (2) years following the termination of your employment, you will not
directly or indirectly solicit, recruit, or encourage current employees of the
Company or any person who was an employee of the Company at any time when you
were employed by the Company to provide to a Competing Business the same or
substantially similar services they provided to the Company, where doing so
would violate that person’s contractual obligations to the Company.



16.
Non-Disclosure and Non-Use of Confidential Information and Trade Secrets: For a
period of seven (7) years from the Termination Date, you will not disclose, use,
reproduce, distribute, or otherwise disseminate the Company’s Confidential
Information or take any action causing, or fail to take any action necessary, in
order to prevent any such information to lose its character or cease to qualify
as Confidential Information. You agree never to disclose, use, reproduce,
distribute, or otherwise disseminate the Company’s trade secrets, as that term
is defined under the South Carolina Trade Secrets Act, S.C. Code §39-8-10, et
seq., or take any action causing or fail to take any action necessary in order
to prevent any such information to lose its character or cease to qualify as a
trade secret. You agree to report immediately to the Company any attempts by any
other employees or third parties to improperly obtain Confidential Information.
You agree to immediately notify the Company of any subpoenas or other legal
process that requests Confidential Information or Trade Secrets, provide the
Company with a copy of the legal documents, and consult with the Company’s legal
department regarding the appropriate response. As set forth in paragraph 1(a),
you agree to immediately return to the Company all property belonging to the
Company, such as keys, credit cards, telephones, computers, and pagers, as well
as all originals, copies, or other physical embodiments of the Company’s
Confidential and Trade Secret Information (regardless of whether it is in paper,
electronic, or other form), including any such information in any programs,
business forms, manuals, correspondence, files, databases, or on computer disks
or any other storage medium.



17.
Order to Disclose: In the event that you are required by law or court order to
reveal any Confidential Information or Trade Secrets, you agree to give prompt
notice thereof to the Company and shall use your best efforts to disclose: (a)
only such Confidential Information or Trade Secrets pursuant to a protective
order which provides measures to maintain the confidential nature of the
Confidential Information or Trade Secrets; (b) only that portion of the
Confidential Information or Trade Secrets as is necessary to meet the
requirements of such law or court order; and (c) such Confidential Information
or Trade Secrets to only those persons, as required by such law or court order.






--------------------------------------------------------------------------------



18.
Mutual Non-Disparagement: Unless compelled to do so by a court of competent
jurisdiction and, after giving notice to the Company by communicating with
Marilyn M. Messer, Senior Vice President of Human, or her successor, you agrees
that you will not, in any way, disparage the Company, any of its subsidiaries,
or related companies, or any of its officers, directors, or employees. WORLD
ACCEPTANCE agrees that its officers and directors will not make any statements
that disparage You.



19.
Assignment and Successorship: This Agreement, and the rights and obligations of
the Company hereunder, may be assigned by the Company and shall inure to the
benefit of and shall be enforceable by any such assignee, as well as any of the
Company’s successors in interest or nominees. This Agreement, and the rights and
obligations you have hereunder, may not be assigned by you.



20.
Severability and Reformation: You and the Company agree that if any particular
terms, paragraphs, subparagraphs, or portions of this Agreement are determined
by an appropriate court to be invalid or unenforceable as written, they shall be
modified, as necessary, and as permitted under the law to be made valid or
enforceable, and such modification shall not affect the remaining provisions of
this Agreement, or if they cannot be modified to be made valid or enforceable,
then they shall be severed from this Agreement, and all remaining terms and
provisions shall remain enforceable.



21.
Choice of Law, Venue, and Jurisdiction: This Agreement shall be governed by the
laws of the State of South Carolina, and any disputes under or challenges to
this Agreement must be decided by an appropriate state or federal court in
Greenville, South Carolina. You expressly consent to the personal jurisdiction
of the South Carolina state and federal courts in Greenville for purposes of
challenging or enforcing this Agreement and waive any objections or defenses to
personal or subject matter jurisdiction or venue in any such proceeding before
any such court.



22.
Entire Agreement: This Agreement constitutes the entire understanding of the
parties on the subject hereof and supersedes all prior understandings and
instruments on such subjects. This Agreement may not be modified, other than by
a written instrument executed by duly authorized representatives of the parties.



23.
Waiver: The Waiver by the Company of any breach of this Agreement by you shall
not be effective, unless in writing, and no such waiver with regards to you or
any other person under a similar agreement shall operate or be construed as a
waiver of the same type of breach or any other breach on a subsequent occasion
by you or any other person or entity.



24.
Binding on Successors: This Release is binding on your heirs, executors,
administrators, successors, and assigns.



25.
Attorneys’ Fees and Costs: This Release is in full settlement of any claim of
attorneys' fees, costs and expenses.



26.
Counterparts: This Agreement may be executed in Counterparts, any one of which
need not contain the signatures of more than one party, but all of which, taken
together, shall constitute one and the same Agreement.



27.
YOU HAVE THE RIGHT TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS RELEASE AND
YOU ARE EXPECTED TO DO SO. YOU HAVE UP TO TWENTY-ONE (21) DAYS TO CONSIDER
WHETHER YOU WANT TO ACCEPT THIS PROPOSAL. IF YOU AGREE, ON THE ADVICE OF
COUNSEL, TO SIGN THIS RELEASE YOU MAY REVOKE THE RELEASE UP TO SEVEN (7) DAYS
AFTER SIGNING IT (THE “REVOCATION PERIOD”) BY DELIVERING WRITTEN NOTICE OF YOUR
REVOCATION IN PERSON TO SENIOR VICE PRESIDENT OF HUMAN RESOURCES, MARILYN M.
MESSER, AT THE FOLLOWING ADDRESS: 108 FREDERICK STREET, GREENVILLE, SOUTH
CAROLINA 29607. ANY REVOCATION SHALL NOT BE EFFECTIVE UNLESS ACTUALLY RECEIVED
BY MARILYN M. MESSER WITHIN SEVEN (7) DAYS FOLLOWING THE DATE THAT YOU SIGN THE
RELEASE.






--------------------------------------------------------------------------------



28.
Choice of Law: The terms of this Agreement shall be interpreted and governed by
the laws of the State of South Carolina.





29.
Internal Revenue Code Section 409A Compliance.  The Agreement is intended to
comply with the requirements of Code Section 409A and the Treasury Regulations
and other guidance issued thereunder, as in effect from time to time.  To the
extent a provision of the Agreement is contrary to or fails to address the
requirements of Code Section 409A and related Treasury Regulations, the
Agreement shall be construed and administered as necessary to comply with such
requirements to the extent allowed under applicable Treasury Regulations until
the Agreement is appropriately amended to comply with such requirements.





Thank you for your service to World Acceptance Corporation. We wish you success
in your future endeavors.


Sincerely,
        




A.A. McLean, III
CEO/Chairman of the Board
                    


                    
I accept the terms of the Agreement set forth above.




/s/ Kelly M. Malson                


02/03/2014                 
Date






WITNESSES:                        WITNESSES:


/s/ Marilyn M. Messer                    /s/ Debbie Bolds ___________________
Name                            Name


02/03/2014                        02/03/2014         
Date                            Date







